Exhibit 10.1

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Second Amendment (“Amendment”) to that certain EMPLOYMENT AGREEMENT (the
“Agreement”) entered into as of January 1, 2012 by and between OSI
Systems, Inc., a Delaware corporation (the “Company”), and Deepak Chopra
(“Executive”), as previously amended effective July 1, 2015, is hereby made
effective  December 31, 2017.

 

In consideration of the mutual promises contained herein, the parties agree as
follows:

 

1.             Section 2 of the Agreement is hereby amended and restated in its
entirety to provide as follows:

 

2.  Term.  This term of the Agreement is hereby extended and shall end on
January 1, 2024 (the new “Scheduled Retirement Date”), unless sooner terminated
pursuant to Section 4 of the Agreement (“Term”). If the Executive continues
employment after the Scheduled Retirement Date, such employment shall no longer
be subject to the terms of this Agreement but shall continue on an “at-will”
basis and/or subject to such terms and conditions as the parties may mutually
agree at such time.  For purposes of this Agreement, the “Completion Date” shall
be defined as the Executive’s actual final date of employment and shall coincide
with the Executive’s “Separation from Service” as such term is defined in
Section 8.12.

 

2.             Section 3.3 shall be amended to increase the minimum term life
insurance coverage payable to the Executive’s designated beneficiary from Ten
Million Dollars to Twenty Million Dollars.

 

3.             Section 4.4.1 is hereby amended to add the following additional
sentence to the end of that paragraph:

 

Notwithstanding the foregoing, amounts awarded, accrued, paid or payable under
Section 4.4.5 shall not be taken into account or included in calculating the
amount of the Severance Payment under this Section 4.4.1 and the Severance
Payment payable hereunder shall be reduced by the present value of any and all
amounts paid or payable under Section 4.4.5.

 

4.             Section 4.2.2 is hereby amended to add the following sentence to
the end of that paragraph:

 

Notwithstanding the foregoing, amounts awarded, accrued, paid or payable under
Section 4.4.5 shall not be taken into account or included in calculating the
amount of the Alternative Payment under this Section 4.4.1 and the Alternative
Payment payable hereunder shall be reduced by the present value of any and all
amounts paid or payable under Section 4.4.5.

 

--------------------------------------------------------------------------------


 

5.             Section 4.4.5 of the Agreement is hereby amended to provide that
the Stay Bonus shall be fixed at thirteen million, five hundred thousand dollars
($13,500,000) and shall be paid in the form of a single lump sum cash payment,
less appropriate deductions and withholding, on or within 45 days after
January 1, 2024, in compliance with all requirements of Code Section 409A,
without regard to whether the Executive’s employment continues beyond the
Scheduled Retirement Date; provided, however, in the event of Executive’s death
or disability (as defined in Code Section 409A) after January 1, 2019, the Stay
Bonus shall be paid within forty-five (45) days of such event. The Executive’s
attribution period for the services performed under this Section is considered
to be the date of this Amendment through the new Scheduled Retirement Date and
does not consider prior services performed by the Executive.

 

6.             For avoidance of doubt, notwithstanding anything to the contrary
contained in the Agreement, any amounts payable to Executive after January 1,
2019 as a Severance Payment or an Alternative Payment shall be reduced by the
then present value of the Stay Bonus.

 

7.             All other terms of the Agreement, as previously amended, shall
remain unchanged and the Agreement, as further amended hereby, is ratified and
confirmed in all respects.

 

Signature Page To Follow

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of December 31, 2017.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Deepak Chopra

 

Deepak Chopra

 

 

 

 

 

OSI SYSTEMS, INC.

 

 

 

 

 

/s/ Alan Edrick

 

By:

Alan Edrick

 

Title:

EVP & CFO

 

Signature Page to Second Amendment to

Employment Agreement

 

--------------------------------------------------------------------------------